DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2020 has been entered.

The examiner attempted to contact the Applicant Representative Jianping Zhang on 10/18/2022 and 10/19/2022 at (206) 622-4900 regarding the suggestion of amendment claims 1, 11 and 21 in order to advance the Application for condition of allowance . However, Jianping Zhang does not response or rely to the messages. Therefore, a new and an update Office Action is issued.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-, 6-11, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krutt et al. (US 2013/0295846 A1) in view of Sklovsky et al. (US 2009/0247077 A1). 
 	Regarding claims 1 and, 11. Luna teaches a method of configuration of a mobile terminal, the method comprising:
 	determining, by a radio communication device of a mobile terminal, an identifier of a wireless local network within a range of the mobile terminal (Paragraphs [0027-0028] fig1, Illustrate and teach the mobile device 32 contain position determining 45 that determine the mobile device is within proximity or within threshold area), the mobile terminal including a near-field communication device (fig.1 #40) and the radio communication device within the mobile terminal (fig.1 #34), the radio communication device being separate from the near-field communication device, the wireless local network different from an near-field communication infrastructure adjacent to the mobile terminal and corresponding to the near-field communication infrastructure adjacent to the mobile terminal (Paragraphs [0034], [0050] teach the Position determining device use to determine proximity of restaurant, store, etc., read on wireless local network different from an near-field communication infrastructure wherein short-range/ Bluetooth communication will enable).
 				
    PNG
    media_image1.png
    376
    269
    media_image1.png
    Greyscale


 	 Krutt is silent on 
 	selecting, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device that correspond to the near-field communication infrastructure adjacent to the mobile terminal according to the identifier; and
 	applying the at least one configuration parameter to the near-field communication device.
	In an analogous art, Sklovsky teaches
 	selecting, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device that correspond to the near-field communication infrastructure adjacent to the mobile terminal according to the identifier (Paragraphs [0027-0030], [0033], [0035] teach selecting near field communication application wherein the identification parameters of the registry table include parameters at different application levels); and
 	applying the at least one configuration parameter to the near-field communication device (Paragraphs [0048], [0054], [0056], [0060] teach application manager configured to selection download rounding data to near field communication device).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Krutt with Sklovsky’s system such that selecting, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device and applying the at least one configuration parameter to the near-field communication device in order to provide an efficiency and quickly select NFC device for communicated.

 
 	Regarding claims 4 and 14. Krutt and Sklovsky teach the method according to claim 1, Sklovsky teaches wherein the configuration table is stored in an internal memory of the mobile terminal (Paragraphs [0029], [0033], [0050]).

 	Regarding claims 6 and 16. Krutt and Sklovsky teach the method according to claim 1, Krutt teaches wherein the configuration table contains a plurality of sets of configuration parameters associated with identifiers of distinct wireless local networks (Paragraphs [0034], [0050]).

 	Regarding claims 7 and 17. Krutt and Sklovsky teach the method according to claim 1, Sklovsky teaches wherein the configuration table is updated during phases of update of the mobile terminal (Paragraph [0059]).

 	Regarding claims 8 and 18. Krutt and Sklovsky teach the method according to claim 1, Sklovsky teaches wherein each set of parameters of the configuration table includes one or a plurality of instructions for setting components for matching antenna circuits of the near-field communication device (Paragraphs [0036-0037], [0110]).

 	Regarding claims 9 and 19. Krutt and Sklovsky teach the method according to claim 1, Sklovsky teaches wherein each set of parameters of the configuration table includes an identifier of a software application to be initiated on the mobile terminal to use the near-field communication device (Paragraph [0064]).

 	Regarding claims 10 and 20. Sklovsky teaches Krutt and Sklovsky teach the method according to claim 1, Sklovsky teaches wherein each set of parameters of the configuration table includes instructions for setting frequency or impedance matching of a signal emitted by the near-field communication device (Paragraph [0037]).

 	Regarding claim 21. Krutt teaches a system, comprising:
 	a mobile terminal including:
 	a geolocation device configured to determine a geographic position of the mobile terminal (Paragraphs [0027-0028], teach the mobile device 32 contain position determining 45 that determine the mobile device is within proximity or within threshold area), the geographic position corresponding to a near-field communication infrastructure adjacent to the mobile terminal (Paragraph [0022-0023] teach mobile device contain NFC device 40 communicate with NFC terminal 31 using short range technology read on adjacent to the mobile terminal);
 	a first near-field communication device within the mobile terminal; and a radio communication device within the mobile terminal (Paragraph [0023-0024l, [0027-0028] teach near-field communication device within the mobile terminal when the mobile terminal within area).
	Krutt is silent on
wherein the mobile terminal is configured to:
 	select, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device that corresponds to the near-field communication infrastructure adjacent to the mobile terminal based on the determined geographic position of the mobile terminal; and
 	apply the at least one configuration parameter to the near-field communication device.
	In an analogous art, Sklovsky teaches
 	select, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device that corresponds to the near-field communication infrastructure adjacent to the mobile based on the determined geographic position of the mobile terminal (Paragraphs [0027-0030], [0033], [0035] teach selecting near field communication application based on mobile device with range with external NFC device); and
 	applying the at least one configuration parameter to the near-field communication device (Paragraphs [0048], [0054], [0056], [0060] teach application manager configured to selection download rounding data to near field communication device).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Krutt with Sklovsky’s system such that select at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device based on the determined geographic position of the mobile terminal and apply the at least one configuration parameter to the near-field communication device in order to provide a secure and efficiency communication.

 	Regarding claim 22. Krutt and Sklovsky teach the system of claim 21, Sklovsky teaches wherein the mobile terminal comprises at least one of a mobile phone, a smart phone, or a tablet (Paragraph [0039).

Claims 2-3, 5, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krutt et al. (US 2013/0295846 A1) in view of Sklovsky et al. (US 2009/0247077 A1) and further view of Marshall et al. (US 2018/0316573 A1).
 	Regarding claims 2 and 12. Krutt and Sklovsky teach the method according to claim 1, but is silent on wherein the wireless local network is a WiFi, LoRaWAN, Sigfox, or Bluetooth network.
	In an analogous art, Marshall teaches
 	wherein the wireless local network is a WiFi, LoRaWAN, Sigfox, or Bluetooth network (Paragraph [0030] teach WiFi, LoRaWAN, Sigfox, or Bluetooth).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kurtt andSklovsky with Marshall’s system such that the wireless local network is a WiFi, LoRaWAN, Sigfox, or Bluetooth network in order to provide efficiency communication.

 	Regarding claims 3 and 13. Krutt and Sklovsky and Marshall teach the method according to claim 2, Marshall teaches wherein the wireless local network is a WiFi network, and wherein the identifier is a Service Set Identifier (SSID) of the WiFi network (Paragraph [0034]).
 	Regarding claims 5 and 15. Krutt and Sklovsky teach the method according to claim 1, Marshall teaches wherein the configuration table is stored on a server external to the mobile terminal, the method further comprising:
 	establishing a connection is between the mobile terminal and the external server (Paragraphs [0032-0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641